— In an action, inter alia, to recover damages for fraud, plaintiffs appeal from an order of the Supreme Court, Suffolk County, entered August 18, 1978, which granted the motion of defendant Rosen for judgment dismissing the complaint as against him. Order affirmed, with $50 costs and disbursements. On oral argument the parties agreed that the motion of defendant Rosen was to be treated as one for summary judgment. The movant’s papers made out a prima facie case for the grant of the motion and plaintiffs’ opposing papers were insufficient to show that there was a bona fide issue of fact. Titone, J. P., Mangano, Gibbons and Rabin, JJ., concur.